DETAILED ACTION
	The following is a Final Office action in response to communications received 9/30/22. Claims 1, 6, and 11 have been amended. Claim 16 has been added. Therefore, claims 1-16 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 6, and 11 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitation(s) of “matching the process feedback information with the verification process instruction to determine executed target verification operation information”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic device”, “one or more processors”, and “a memory” in claim 6 and “a non-transitory computer readable medium” and “a processor” in claim 11, nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being evaluation and judgment. The comparison (or matching) of two data structures (information and instruction) consists of evaluating the two sets of data and making a judgment or determination as to whether the comparison indicates a verification of the failure injection of the application.
This judicial exception is not integrated into a practical application because the additional elements recited including “an electronic device”, “one or more processors”, and “a memory” in claim 6 and “a non-transitory computer readable medium” and “a processor” in claim 11 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0079-0085], fig. 6).
Claim(s) 2-5, 7-10, and 11-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.	 

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 10-12 of remarks) that the claims are not directed to an abstract idea and are directed to a practical application, the examiner respectfully disagrees.
The examiner notes that there does not appear to be an argument in applicant’s remarks that no abstract idea exists, instead applicant seems to only argue that a practical application of the abstract idea exists. There cannot be a practical application of an abstract idea without an abstract idea present. The examiner also notes that target verification operation information and a verification process instruction are “set”, the information and instruction are “encapsulated” as fault injection data which is “sent” to the application being verified and then a response is received which is “matched” to determine if the process verified the result. None of the setting, encapsulating, sending, and receiving steps improve the operation of the computer. Instead they involve simply organizing and moving data.
The matching is an abstract idea in the form of a mental process because it is a subjective evaluation of two sets of data including a judgment or determination as to whether the comparison indicates a verification of the failure injection of the application. This is not a particular arrangement of elements like in BASCOM which arranged each network account with a filtering scheme and filtering elements to filter requests from different users in a customized way. Instead, fault injection data is packaged and sent to an application and the result is received to be matched. There is no practical application of the mental process of “matching”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113